Exhibit 10.1






May 24, 2016




RREEF Property Trust, Inc.
345 Park Avenue, 24th Floor
New York, NY 10154
Attention: Mr. James N. Carbone


Re: Amendment to Extend Altus Valuation Advisory Services


Dear Ladies and Gentlemen:
 
Altus Group US Inc. ("we" or "us" or “Altus Group”) is pleased to have the
opportunity to continue providing real property valuation advisory services to
RREEF Property Trust, Inc. (“you" or "Client" or "Company"). This letter amends
the term of the agreement and the professional fees (Schedule A) set forth in
the original engagement letter titled Altus Valuation Advisory Services and
dated December 20, 2012.


Aside from changes to the term of the agreement and the professional fees
detailed below, all other terms and conditions under the original engagement
letter are intended to remain unchanged.


1)
The term indicated under the paragraph titled Term of the Agreement will be
amended as follows:



The term of this agreement shall be for one year (commencing 2Q 2016), with two
successive one-year renewal options.


2)
The fees detailed under Schedule A and titled Professional Fees will be amended
as follows:



A. Quarterly Valuation Services and Daily Valuation Services - Annual per Asset
fees (payable quarterly) will be structured as follows:


$11,800 for the first 25 Assets in the Company;
$12,000 for the 26th Asset through the 50th Asset in the Company;
$10,000 for the 51st Asset through the 100th Asset in the Company;
$ 9,000 for the 101st Asset in the Company and above;


B. Initial Set-up Fees - A per Asset set-up fee of $400 will be due upon
acquisition by the Company of its 26th Asset and for each subsequent Asset
acquisition.





--------------------------------------------------------------------------------






C. In the event that the Advisor requests a Restricted Use Appraisal on a
particular Asset, as described above in “Additional Documentation,” an
additional fee of $500 per report (per Asset) shall apply.


Fees correspond to the scope of services outlined above and reflect the
anticipated number of Assets owned by the Company and the Advisor’s current
projections on the potential timing of acquisitions.


Ten (10) business days prior to the beginning of each quarter, the Advisor and
Altus will agree on the Asset list for the coming quarter.


Fees for Assets which are sold intra-quarter shall be billed at the end of the
quarter, while fees for Assets acquired intra-quarter will not be billed until
the beginning of the subsequent quarter. These Assets shall be carried at cost
in the Daily Accrual Schedule. Any work outside the scope of any agreed upon
services (“Additional Work”) may result in a fee change. Any Additional Work
will be agreed upon in writing, 30 days prior to the work commencing, at a
mutually agreed upon fee.







--------------------------------------------------------------------------------






If this letter correctly states your understanding and agreement to extend the
engagement letter dated December 20, 2012, please sign the enclosed confirmation
copy and return it to us, as your authorization for us to proceed with the
assignment.


We appreciate the opportunity to be of service.


Sincerely,


Altus Group US Inc.




By:
 
/s/ Richard Kalvoda
 
Richard Kalvoda
Senior Executive Vice President





ACKNOWLEDGED AND AGREED:


RREEF Property Trust, Inc.


Signature of client official:
/s/ Eric Russell
Please print name:
Eric Russell
Title:
Chief Financial Officer
Date:
June 1, 2016





RREEF America L.L.C.


Signature of client official:
/s/ Julianna Ingersoll
Please print name:
Julianna Ingersoll
Title:
Vice President
Date:
June 1, 2016



Signature of client official:
/s/ Vikram Mehra
Please print name:
Vikram Mehra
Title:
Director
Date:
June 1, 2016
















